This is an appeal from an order sustaining objections to certain questions, made on behalf of respondents on their examination before trial, denying plaintiffs’ motion to compel answers thereto and further directing that the examination be closed. Appeal dismissed, without costs. (Matter of Jackson v. B. L. T. Garment Co., 267 App. Div. 831.) The proper procedure on the part of appellants is to move at Special Term for an order reopening the examination for the purpose of permitting questions to be answered. The competency, relevancy, and materiality of the evidence should be reserved for determination upon the trial, (Kleinfleld v. Katz, 265 App. Div. 948; Antun, Inc., v. Viola, 235 App. Div. 816.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, j J., concur.